Title: [The American Commissioners]: Memoir [for Vergennes], [c. 8 January 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de



  [c. January 8, 1777]
   Memoire.
The situation of the United-states, require an immediate supply of Stores of various sorts, of which a proportion of Military for the opening and supporting the coming Campaign.
Vessels or Ships belonging to the United-States cannot be procured, and if they could, the Danger and Risque would be very great.
Diffuculties have arose at the different Ports, where Military Stores have been collected and Objections made to their being shipp’d for the United-states in French ships though Charter’d on Account of the States, in the name of private Persons, by which great Delay has been already occasioned, and the Damages in consequence will be irreparable, unless speedily relieved. Prudence dictates that ships charged with Stores for the United States should appear as if bound for other Ports at Peace with Great Britain, but at the same time Captns. of such Ships are unwilling, (after giving security in France, that they will Land such stores, in some French Port) to go for North America without assurances of indemnity.
To Remedy these Diffuculties it is with submission requested, that Warlike stores already purchased or that may hereafter be purchased for the United States, may be shipp’d in French Ships for the said United States, directly, and if Political purposes render it necessary that surety should be given for Landing them in some Port belonging to France, that the Captains giving such surety may by some means be satisfied of an Indemnity should they land them in the Ports of the united States.
To enforce this Request, it need only be Observed that without this, or some Measure effecting the same Design, the United States will be disappointed of the Stores they expected. The actually sending them to the West India Islands, will be no relief, as the risque from thence to the Continent is as great, or greater than from Europe direct.

NB. The Stores in the Amphitrite, those ready to be Shipp’d from the other Ports, are now detain’d by the above Obstacles.

